DETAILED ACTION
Claims 23-46 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claim 23 under England in view of Iwata. However Applicant’s arguments filed December 1, 2020 were found persuasive. In particular, Applicant’s arguments that England as modified by fails to render obvious Applicants’ claimed invention include “removing the masking layer such that the front face of the substrate is stripped and at least the following successive steps: after the ion implantation, immersing the substrate in an electrolyte such that the stripped front face of the substrate is fully in contact with the electrolyte. And removing the at least one first zone selectively at the at least one second zone so as to form on the front face of the substrate, the at least one pattern of which a geometry is according to the mask pattern, said removing comprising at least an application of an electrochemistry step on the substrate to cause a porosification of the at least one first zone selectively at the at least one second zone, said removing being carried out such that at least during the electrochemistry step, at least one rear face of the substrate opposite the front face has charge carriers.” A further search of the prior at has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713